

117 HR 1844 IH: Sewage Treatment Overflow Prevention through Community Sanitation Outreach Act of 2021
U.S. House of Representatives
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1844IN THE HOUSE OF REPRESENTATIVESMarch 11, 2021Mr. Moulton (for himself and Mrs. Trahan) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Federal Water Pollution Control Act to ensure that publicly owned treatment works monitor for and report sewer overflows, and for other purposes.1.Short titleThis Act may be cited as the Sewage Treatment Overflow Prevention through Community Sanitation Outreach Act of 2021 or the STOP CSO Act of 2021.2.Monitoring, reporting, and public notification of sewer overflows(a)Sewer overflow and stormwater reuse municipal grantsSection 221(a) of the Federal Water Pollution Control Act (33 U.S.C. 1301(a)) is amended by adding at the end the following:(3)Use of fundsA State may use funding provided by a grant under this subsection for monitoring, reporting, and notification required under section 402(t)..(b)National pollutant discharge elimination systemSection 402 of the Federal Water Pollution Control Act (33 U.S.C. 1342) is amended—(1)in subsection (b)(2)(B), by inserting this section and after required in; and(2)by adding at the end the following:(t)Sewer Overflow Monitoring, Reporting, and Notifications(1)General requirementsAfter the last day of the 180-day period beginning on the date on which regulations are issued under paragraph (4), a permit issued, renewed, or modified under this section by the Administrator (or a State, in the case of a permit program approved by the Administrator) for a publicly owned treatment works shall require the owner or operator of the treatment works to—(A)institute and utilize a feasible methodology, technology, or management program for monitoring sewer overflows to alert the owner or operator to the occurrence of a sewer overflow in a timely manner;(B)in the case of a sewer overflow that has the potential to affect human health, notify the public of the overflow as soon as practicable, but in no case more than 4 hours, after the time the owner or operator knows of the overflow;(C)in the case of a sewer overflow that may imminently and substantially endanger human health, notify public health authorities and other affected entities, such as public water systems, of the overflow immediately after the owner or operator knows of the overflow; and(D)report each sewer overflow to the Administrator (or the State), describing—(i)the magnitude, duration, and suspected cause of the overflow;(ii)the steps taken or planned to reduce, eliminate, or prevent a recurrence of the overflow; and(iii)the steps taken or planned to mitigate the adverse effects of the overflow.(2)ExceptionThe reporting requirements of paragraph (1)(D) shall not apply to a sewer overflow that is a release of wastewater that occurs in the course of maintenance of a treatment works, is managed consistently with best management practices for treatment works, and is intended to prevent sewer overflows.(3)Annual reportIn the case of a permit program approved by the Administrator, the State shall submit to the Administrator an annual report describing sewer overflows reported to the State under paragraph (1)(D).(4)RulemakingNot later than one year after the date of enactment of this subsection, the Administrator shall issue regulations to implement this subsection, including regulations to—(A)establish a set of criteria to guide the owner or operator of a publicly owned treatment works in—(i)assessing whether a sewer overflow has the potential to affect human health or may imminently and substantially endanger human health; and(ii)developing communication measures that are sufficient to give notice under paragraphs (1)(B) and (1)(C); and(B)define the terms feasible and timely as such terms apply to paragraph (1)(A), which definitions shall include consideration of site-specific conditions.(5)Special rules concerning application of notification requirementsAfter the last day of the 30-day period beginning on the date on which the Administrator issues regulations under paragraph (4), the requirements of paragraphs (1)(B) and (1)(C) shall apply to the owner or operator of a publicly owned treatment works until such date as a permit is issued, renewed, or modified under this section in accordance with paragraph (1).(6)Statutory ConstructionNothing in this subsection applies to a wastewater backup that will not result in a discharge into waters of the United States.(7)Definition of sewer overflowIn this subsection, the term sewer overflow means a sanitary sewer overflow or a municipal combined sewer overflow..3.Eligibility for assistanceSection 603(c) of the Federal Water Pollution Control Act (33 U.S.C. 1383(c)) is amended—(1)in paragraph (11)(B), by striking ; and and inserting a semicolon;(2)in paragraph (12)(B), by striking the period and inserting ; and; and(3)by adding at the end the following:(13)for the implementation of monitoring for sewer overflows required under section 402(t)..